Case 2:20-cv-00077-JRG Document 136 Filed 04/28/21 Page 1 of 4 PageID #: 9899




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


 CAPELLA PHOTONICS, INC.,
                                        Civ. No. 2:20-cv-00077
                        Plaintiff

            v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

                        Defendants.



DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OF (1) NO INFRINGEMENT
 OF THE ASSERTED CLAIMS UNDER THE DOCTRINE OF EQUIVALENTS AND
        (2) NO LITERAL INFRINGEMENT OF CLAIM 29 – EXHIBIT 4



                              FILED UNDER SEAL
Case 2:20-cv-00077-JRG Document 136 Filed 04/28/21 Page 2 of 4 PageID #: 9900




 Dated: April 26, 2021

                                  Respectfully submitted,

                                  By:       /s/ Kurt Pankratz
                                            Kurt Pankratz (TX SBN 24013291)
                                            Email: kurt.pankratz@bakerbotts.com
                                            Melissa Muenks (TX SBN 24097442)
                                            Email: melissa.muenks@bakerbotts.com
                                            BAKER BOTTS LLP
                                            2001 Ross Avenue, Suite 900
                                            Dallas, TX 75201
                                            Telephone: (214) 953-6500
                                            Facsimile: (214) 953-6503

                                            Sarah J. Guske (CA SBN 232467)
                                            Email: sarah.guske@bakerbotts.com
                                            BAKER BOTTS LLP
                                            101 California Street, Suite 3600
                                            San Francisco, TX 94111-5843
                                            Telephone: (415) 291-6200
                                            Facsimile: (415) 291-6300

                                            John Fredrick Gaustad (CA SBN 279893)
                                            Pro Hac Vice
                                            Email: john.gaustad@bakerbotts.com
                                            BAKER BOTTS LLP
                                            1001 Page Mill Road
                                            Building One, Suite 200
                                            Palo Alto, CA 94301
                                            Telephone: (650) 739-7500
                                            Facsimile: (650) 739-7699

                                            Lauren J. Dreyer (DC 1007189)
                                            Pro Hac Vice
                                            Email: lauren.dreyer@bakerbotts.com
                                            BAKER BOTTS LLP
                                            700 K Street NW
                                            Washington, DC 20001
                                            Telephone: (202) 639-7700
                                            Facsimile: (202) 639-7890

                                            Attorneys for Defendants, Infinera
                                            Corporation, Tellabs, Inc., Tellabs
                                            Operations Inc., Coriant America Inc., and
                                            Coriant (USA) Inc.



                                        2
Case 2:20-cv-00077-JRG Document 136 Filed 04/28/21 Page 3 of 4 PageID #: 9901




                                 CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3) on April 26, 2021.




                                                     By:   /s/ Kurt Pankratz
                                                              Kurt Pankratz


             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

      I hereby certify that the forgoing document is authorized to be filed under seal pursuant to

the Protective Order entered in this matter.




                                                     By:   /s/ Kurt Pankratz
                                                              Kurt Pankratz




                                                 3
Case 2:20-cv-00077-JRG Document 136 Filed 04/28/21 Page 4 of 4 PageID #: 9902




                         EXHIBIT 4

            FILED UNDER SEAL
             IN ITS ENTIRETY
